UNITED STATES DISTRICT COURT                                 SOUTHERN DISTRICT OF TEXAS
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
In re Herman E. Hoffman,                         §                                         June 17, 2019
                                                 §                                      David J. Bradley, Clerk
                          Debtor.                §

Herman Hoffman,                                  §
                          Appellant,             §
                                                 §
1.1ersus                                         §                      Civil Action H-I7-2332
                                                 §                           Adversary I6-3222
Leslie Maybin, et al.,                           §
                                                 §
                          Appellees.             §

                                       Opinion on Appeal

I.         Background.
           Herman E. Hoffman and Kathleen Hoffman owned               21 I   horses. Five of the
horses- four registered Quarter Horses and one registered American Paint Horse -are the
subject of the case against Leslie Maybin.
           Maybin worked for the Hoffmans from 20IO to 20I4. They did not pay him. In early
June 20I5, Maybin was laid off from his job at an oil and gas company. On June 22nd, he
contacted Hoffman - through text message - asking whether he had work for him. Hoffman
replied that he did. That day, Maybin went to the ranch to help feed the horses and clean the
barns.
           The next day, Maybin worked until 2:oo p.m. Nine hours later, Hoffman called him
asking if he wanted several horses. Maybin replied that he did and would pick them up the next
day. Hoffman told him that if he wanted the horses, he needed to come get them that night.
Maybin arrived at the ranch a few hours later.
           Hoffman gave Karen Hatch a copy of the bill of sale to give to Maybin. It is backdated
to June 8, 20I 5· It also identifies Hoffman as the seller, Maybin as the buyer, and lists the
names of ten horses. It is signed by K. Hoffman.
           Maybin says that he understood the exchange to be for money the Hoffmans owed him.
He insists that no discussion of payment occurred. In addition, he claims that Hoffman did not
ask him to complete or sign additional paperwork. In fact, Hoffman told him that Karen Hatch,
a ranch volunteer, had the original bill of the sale. Hoffman claims he asked Maybin for the
return of the paperwork and documents. Maybin says that he gave it to the district attorney.
          Shortly after, Maybin picked up five of ·:he nine horses from the barn. He says that
because the horses were in "bad shape" and could hardly stand, his trailer could not hold all
nine at once.
          A Montgomery County constable stopp,:d Maybin on his drive home. The constable
asked about the horses. He told Maybin that they were not allowed to be removed from
Hoffman's property because they were under investigation. Maybin was instructed not to return
to the ranch. Montgomery County investigators arrived at Maybin's home the next morning.
They informed him that the horses were "seized in place" and not to be moved.
          A veterinarian, Cameron Stoudt, examin:d the horses when they arrived on Maybin's
property. She testified that they were neglected, mistreated, and malnourished. In addition, the
horses had no monetary value.
          Since Maybin has taken possession of tl~ e horses, he has rehabilitated them and paid
$8oo per day for their veterinary treatment. All five horses are in good health and continue to
live on Maybin's property.
          On May Ig, 20I6, Hoffman filed a Vi)luntary petition under Chapter           12   of the
Bankruptcy Code. Onjune 23rd, he filed an adversary proceeding. In his complaint, Hoffman
sues Maybin for (I) a declaratory judgment that the horses belong to Hoffman, ( 2) breach of
contract, (3) conversion, and (4) return of the h::>rses, including fraudulent transfer under I I
U.S.C.   § 548. Onjuly 3I, 20I7, Hoffman filed a civil suit.

2.        Bankruptcy.
          At the bankruptcy hearing, Hoffman argues that he had an oral contract with Maybin
because the court did not adopt sale-related documents. The court asked the parties to consider
selling the horses.
          K. Hoffman testified that Maybin agreed to pay $I 20,ooo - in cash - for the horses.
Maybin had recently been laid off. Hoffman did not ask about his ability to pay for the horses.
          K. Hatch testified that she saw Hoffman handwrite the bill of sale. She says that it did
not have a price for the horses. Hatch testified that her daughter, Christian Hatch, gave Maybin
only the bill of sale onjune 24th, and K. Hatch gave Maybin the registration papers. Maybin
says, however, that he only received the certifica:es of registration.

                                                -2.-
           Mike Hughes, Hoffman's expert witness on horses and horse trading, testified that
trading horses for work is not uncommon in the b.orse industry and has been going on forever.
           On February 2.7,     2.017,   the bankruptcy court entered a final judgment for Maybin. The
court found that the Hoffmans owed Maybin a substantial amount of money for his unpaid
work and that the five horses transferred to him ~ atisfied the amount owed to him. In addition,
the court (a) declared that Maybin was free and clear of Hoffman's claims, and (b) that it lacked
jurisdiction to invalidate the state court judgmen :s, the claim for declaratory judgment, and the
conversion claim. The Hoffmans appealed.


3·         Standard of Re-view.
           The appellate court reviews the bankruptcy court's conclusions oflaw de novo and its
factual findings for clear error. r The bankruptcy :ourt's orders and findings of fact are binding
on the parties in state court. The holdings of th1: bankruptcy court preclude the parties from
relitigating these issues in any forum other than on a direct appeal.


4·         Transfer of title.
           Hoffman has no interest in the horses. He is required to own or possess the property
before it is transferred.
           A bill of sale passes title immediately when it says that the seller has sold the described
property to the buyer. 2 It evinces a sale and of the existence of title in the buyer, and the
delivery of a valid bill of sale by an owner of pt:rsonalty in most instances has the effect of
completing a sale and vesting the grantee with title to the described property, even though the
property is not at that time delivered and the pri :e paid.
           Maybin says that there was no sales contract between him and Hoffman. He says that
the value of his work is $6o,ooo. Hoffman did n:lt pay him anything for five years.
           The bill of sale says that the Hoffmans sold ten horses to Maybin. Hoffman claims that
Maybin purchased the horses for $ r 2.0,000. Maybin, however, was laid off- that is why he
contacted Hoffman asking for work. No reasonable, disinterested person could conclude that




     I   Fed. R. Bankr. P. 8ro3, Barron 'V. Countryman, 432 F. 3d sgo, 594 (sth Cir. 2oos).
     2
         6s Tex.jur. 3d§    II7.
Maybin could afford $I 2o,ooo in horses. Simply :Jut, the Hoffmans owed a debt. To satisfy that
debt, they transferred ownership of the horses to Maybin.


5·         Fraudulent Transfer.
           Hoffman says that Maybin fraudulently transferred the horses. Hoffman asserts that the
transfer of the horses to Maybin was for less than reasonably equivalent value and caused him
to become insolvent - a constructive fraudulent conveyance.
           To make this claim, Hoffman assumes tb at he had an interest in the horses at the time
they were transferred to the Houston Society for the Prevention of Cruelty to Animals. But
§ 548 only allows a trustee to avoid a transfer" of an interest of the debtor." 3 Hoffman must have
had an interest in the horses at the time they were given to HSPCA in order to sustain a § 548
cause of action. Texas law is unambiguous about what happens when the court makes a finding
of animal cruelty: "[i]f the court finds that the allimal's owner has cruelly treated the animal,
the owner shall be divested of ownership of the arlimal .... " 4 1t is only after the owner is divested
of ownership that the court determines the appDpriate disposition of the animals.
           Hoffman did not have an interest in the property. Because Hoffman's claims under§§
542, 548, and 550 all require ownership or possession of the property prior to the transfer,
there was no property to convey fraudulently.


6.         State. Court Claims.
           Hoffman's federal lawsuits are an attempt to overturn the state court judgments. The
bankruptcy court did not have subject jurisdiction to hear these claims, and neither does this
court.
           Deputy Gordon Welch served the Hoffmans with a warrant to seize their 2II horses.
The warrant was issued by the Montgomery County justice Court. At trial, thejustice Court
held that the search warrant was valid and the Hoffman no longer owned the horses. The
justice Court gave the horses to the HSPCA. H)ffman appealed to the County Court at Law
and lost. He next appealed to the United States Supreme Court, which denied certiorari. He then




     3 II U.$.(. § 548(a) (1).

     4
         Tex. Health & Safety Code § 821.023 (d).
filed for bankruptcy. During bankruptcy, Hoffm:m asked the court to overturn the state court
judgments. It did not.
          Somewhere in the middle of the civillawst.its and bankruptcy proceedings the Hoffmans
were each convicted of five counts of cruelty to animals in Montgomery County Court at Law
Number One.


          A.      Bankruptry.
          The bankruptcy court correctly held that it did not have jurisdiction to invalidate the
state court judgments, the claim for declaratory j1dgment, and the conversion claim under the
Rooker-Fddman5 doctrine because Hoffman's claims are inextricably intertwined with the merits
of the state court proceedings. Rooker-Fddman bars federal courts from hearing collateral attacks
on state court judgments, including claims that are "inextricably intertwined" with the merits
of state court judgments. 6
          Like the bankruptcy court, this court cannot overturn the state court judgments.
Hoffman's claims are nothing more than an attempt to relitigate the cases they lost. This is
Rooker-Fddman's purpose.
          But even ifRooker-Fddman was inapplicable, Hoffman is precluded from litigating issues
that have already been litigated. In Texas, issue preclusion applies when facts essential to a
judgment have previously been fully litigated in a lawsuit involving the same adverse parties.
Hoffman has already litigated these facts. He los:. His collateral attack fails.


          B.      Constitutional Claims.
          After the Hoffmans were convicted of animal cruelty, they filed a civil suit against the
county police officers, HSPCA, HSPCA employee, Montgomery County, county attorneys, and
county judges. The civil defendants are sued in both their official and individual capacities under
42 U.S.C.   § rg8 3 for Fourth Amendment violations.
          The Hoffmans' s claim is that these de~~ndants either aided, assisted, or executed a
defective warrant, and did not file a "certified schedule of property seized" and a "detailed list
of the property seized" with the state court.




    5
        See Rookcrv. Fid. Tr. Co., 263 U.S. 413 (1923).
    6
     See In re Ocean Tower LP, No. n-70776, 2014 WL 6686542, at* 4 (Bankr. S.D. Tex. Nov. 25,
    2014); see also Penn:zoil Co. 1.1. Texaco, Inc., 481 U.S. I, 25 (1987).

                                                  -5-
        As with their other claims, Rooker-Fcldman applies. The Constitutional claims derive
from the warrant issued by the Montgomery Ccunty justice Court, which was later found to
be valid. But even if Rooker-Fcldman did not apply, this case must be dismissed because
limitations expired before the civil case was filed. The Hoffmans's civil suit arises out of the]une
24, 2015, warrant. Because Texas has a two year limitations period for§ 1983 claims, the
Hoffmans must have sued by june 24, 2017. They did not; this lawsuit was filed onjuly 31,
2017.


7·      Conclusion.
        The bankruptcy court did not err by finding that (a) Herman Hoffman owed Maybin
a large of amount of money for his uncompensated work, (b) the transfer of the horses to
Maybin satisfied that debt, and (c) that the state court judgments are not void. It will be
affirmed.
        Hoffman sued the county and other state a:tors too late. Had he filed within limitations,
Rooker-Fcldman would have lead to the same result. Hoffman's case is dismissed.

        Signed onjune    4·       2019, at Houston, Texas.




                                              ~;-- ~~t.
                                                           Lynn N. Hughes
                                                                             ,l:--------
                                                      United States Oistrictjudge




                                                -6-
